Case 1:20-cr-00073-TFM-B Document 105 Filed 05/16/21 Page 1 of 2                           PageID #: 852


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 UNITED STATES OF AMERICA                                 *
                                                          *        Criminal No. 20-cr-0073-TFM
 v.                                                       *
                                                          *
 TIA DEYON PUGH                                           *
                                                          *
                                                          *

             OBJECTION TO DEFENSE’S PROPOSED JURY INSTRUCTION
                  CONCERNING THE UNITED STATES’ BURDEN

         Comes now the United States, by and through, Sean P. Costello, the United States Attorney

 for the Southern District of Alabama, and files this objection to defendant Tia Deyon Pugh’s proposed

 jury instruction concerning the United States’ burden at trial.

         On May 16, 2021, Pugh filed three proposed final jury instructions. [Doc. No. 104] The first

 instruction, which Pugh entitles “Presumption of Innocence; Proof Beyond a Reasonable Doubt”, is

 not a pattern jury instruction in this circuit. Yet, both these legal concepts are covered by existing

 Eleventh Circuit Pattern Jury Instructions — Basic Instruction 2.1/2.2 (Presumption of Innocence),

 and Basic Instruction 3 (Definition of “Reasonable Doubt”). The United States has already proposed

 using these Eleventh Circuit’s Pattern Instructions. [Doc. No. 102, pp. 3–4]

         Pugh provides this Court with no reason to deviate from the instructions explicitly approved

 by the Eleventh Circuit concerning the United States’ burden at trial.         Accordingly, Pugh’s first

 proposed jury instruction should be rejected, and this Court should instead provide Basic Instruction

 3 when instructing the jury on the concept of reasonable doubt. 1

         Respectfully submitted this 16th day of May 2021.



 1        The United States does not object to the second and third instructions proposed by Pugh. These
 instructions mirror Basic Instructions 2.1 and 2.2, which were both proposed by the United States as well.
 [Doc. No. 102, p. 3] Which instruction is appropriate will depend on whether Pugh testifies at trial.


                                                     1
Case 1:20-cr-00073-TFM-B Document 105 Filed 05/16/21 Page 2 of 2        PageID #: 853


                                          SEAN P. COSTELLO
                                          UNITED STATES ATTORNEY
                                          by:

                                          By: /s/Christopher J. Bodnar
                                          Christopher J. Bodnar
                                          Assistant United States Attorney
                                          63 South Royal Street, Suite 600
                                          Mobile, Alabama 36602
                                          (251) 441–5845

                                          By: /s/Justin D. Kopf
                                          Justin D. Kopf
                                          Assistant United States Attorney
                                          63 South Royal Street, Suite 600
                                          Mobile, Alabama 36602
                                          (251) 441–5845




                                      2
